UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                          Before HAIGHT, PENLAND, and WOLFE
                                  Appellate Military Judges

               HEARST NEWSPAPERS, LLC et al., Petitioner
                                    &
          Sergeant ROBERT B. BERGDAHL, Real Party in Interest
                                    v.
           General ROBERT B. ABRAMS, Commander, Respondent
                                    &
       Lieutenant Colonel PETER Q. BURKE, Commander, Respondent
                                    &
     Lieutenant Colonel MARK A. VISGER, Preliminary Hearing Officer,
                               Respondent
                                    &
                       UNITED STATES, Respondent

                                   ARMY MISC 20150652

For Petitioner: Jennifer D. Bishop; Diego Ibarguen (on brief).

For Real Party in Interest: Lieutenant Colonel Jonathan F. Potter, JA; Captain
Alfredo N. Foster, JA; Lieutenant Colonel Franklin D. Rosenblatt; Eugene R. Fidell
(on brief).

For Respondent: Pursuant to A.C.C.A. Rule 20(e), no response filed.

                                        14 October 2015
                -----------------------------------------------------------------------
                           SUMMARY DISPOSITION AND ACTION
                  ON PETITION FOR EXTRAORDINARY RELIEF IN THE
                            NATURE OF A WRIT OF MANDAMUS
                -----------------------------------------------------------------------

Per Curiam:

       Petitioner is charged with desertion and misbehavior before the enemy, in
violation of Articles 85 and 99, Uniform Code of Military Justice, 10 U.S.C. §§ 885
and 899 [hereinafter UCMJ]. Pursuant to Article 32, UCMJ, a preliminary hearing
was conducted in petitioner’s case on 17-18 September 2015.

       On 2 October 2015, Hearst Newspapers, LLC et al. petitioned this court for
extraordinary relief in the nature of a writ of mandamus. On 5 October 2015,
Sergeant Robert B. Bergdahl filed a motion for leave to intervene as a real-party-in
interest, which was granted by this court on 13 October 2015.
BERGDAHL – ARMY MISC 20150652

Petitioner presents the following two issues:

             A. WHERE UNCLASSIFIED DOCUMENTS ARE
             RECEIVED INTO EVIDENCE DURING A PUBLIC
             ARTICLE 32 [UCMJ] HEARING, MAY THE
             CONVENING AUTHORITY OR OTHER PRESIDING
             OFFICER DENY PUBLIC ACCESS TO THOSE
             DOCUMENTS WITHOUT SPECIFIC, ON-THE-RECORD,
             FINDINGS THAT SUCH DENIAL—EFFECTIVELY
             SEALING THE DOCUMENTS—IS NECESSARY TO
             FURTHER A COMPELLING GOVERNMENT INTEREST
             THAT OVERRIDES THE FIRST AMENDMENT AND IS
             NARROWLY TAILORED TO FURTHER THAT
             INTEREST.
             B. IS THE GENERAL COURT-MARTIAL CONVENING
             AUTHORITY, SPECIAL COURT-MARTIAL
             CONVENING AUTHORITY, AND/OR ARTICLE 32
             [UCMJ] PRELIMINARY HEARING OFFICER
             REQUIRED TO MAKE TRANSCRIPTS OF A PUBLIC
             ARTICLE 32 HEARING AVAILABLE TO THE PUBLIC
             IMMEDIATELY FOLLOWING THE HEARING?
       Petitioner asks this court to answer both questions in the affirmative and to
issue a writ of mandamus directing the public release of documents.

       The jurisdiction of this court to issue process under the All Writs Act is
limited to issues having “the potential to directly affect the findings and sentence.”
LRM v. Kastenberg, 72 M.J. 364, 368 (2013); 28 U.S.C. § 1651. This court does not
have jurisdiction to oversee the administration of military justice generally. Clinton
v. Goldsmith, 526 U.S. 529, 534 (1999). Petitioner has not demonstrated that the
release of documents to the public, prior to any decision on whether this case should
be referred to trial, has the potential to directly affect the findings and sentence. As
this court lacks the jurisdiction to consider the matter, the petition is DISMISSED.


                                        FORTHE
                                       FOR  THECOURT:
                                                COURT:




                                       MALCOLM
                                        MALCOLMH.   H.SQUIRES,
                                                       SQUIRES,JR.
                                                                JR.
                                       Clerk of Court
                                        Clerk of Court



                                           2